DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on October 6, 2021.

Information Disclosure Statement
The IDS filed on October 19, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The rejection of claims 1-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  The examiner notes that the ambiguity was from “exhaust and drain” being (as now understood) a compound adjective, e.g. exhaust and drain path, exhaust and drain valve, and concedes that the two recitations are to two different structures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2004/0106026) in view of Pearson et al. (US 2009/0076661), Hiramatsu (US 2005/0147863), and Milacic et al. (US 2014/0377671).

Fujita does not explicitly teach the controller to include a freezing presence-absence determination unit.  However, in Fujita the controller performs freezing presence-absence determination of whether the exhaust and drain valve is frozen via pressure obtained being below a reference value. (Fujita in [0011], [0037])  As pressure is directly proportional to the flow rate, e.g. a high pressure results in greater flow rates, the skilled artisan would find obvious that the freezing presence-absence determination detects an exhaust flow rate of the anode offgas discharged from the exhaust and drain valve via the pressure obtained when the fuel cell system is started.  It is further asserted that freezing temperatures is a prerequisite for freezing conditions, thus, it follows that a measurement value of the temperature sensor is below freezing point for freezing conditions to be determined.  Furthermore, the pressure determination occurs when the exhaust and drain valve is ordered to open the valve. ([0037-0038])
 	In addition, Fujita performs temperature raising execution (Fujita in [0030], [0050]) for raising a temperature of the exhaust and drain valve when the freezing presence-absence 
	Fujita does not explicitly teach controller units (understood as processing units) for the freezing presence-absence determination and temperature raising execution.  However, Pearson in the same field of endeavor teaches a controller which includes multiple processing units linked to converter ports 160 for processing parameters including temperature and pressure, inter alia. (Pearson in [0072], [0057-0059])  The skilled artisan would find obvious to modify the controller of Fujita with controller units.  The motivation for such a modification is to provide the system with a modular, customizable architecture, inter alia. ([0071])
Fujita does not explicitly teach a thawing presence-absence determination unit of whether the exhaust and drain valve is thawed using an exhaust flow rate of the anode offgas when the exhaust and drain valve is ordered to open the valve at least either during the temperature raising processing or after the temperature raising processing.  However, Hiramatsu in the same field of endeavor teaches a thawing presence-absence determination unit 41 which regulates the pressure and flow rate of an off-gas. (Hiramatsu in [0009-0010], [0061])  The skilled artisan would find obvious to modify Fujita with a thawing presence-absence determination unit to determine whether the exhaust and drain valve is thawed using an exhaust flow rate of the anode offgas when the exhaust and drain valve is ordered to open the valve during the temperature raising processing or after the temperature raising processing.  The motivation for such a modification is to allow for an increase in flow rate of the off-gas to elevate the flow velocity of the fuel gas in the gas flow path and purge the gas flow path of water. ([0012]) 
	Fujita does not teach in the freezing presence-absence determination the freezing presence-absence determination being made when the exhaust flow rate of the anode offgas is 
	Fujita does not disclose in the thawing presence-absence determination, thawing determination indicating that the exhaust and drain valve is thawed being made when the exhaust flow rate of the anode offgas is higher than a second threshold.  However, Milacic in the same field of endeavor teaches that an anode purge/drain assembly when exposed to freezing conditions containing reactant fluids and water may experience operating issues due to ice formation and ice buildup and may affect the anode purge function. (Milacic in [0004-0005], [0041])  The skilled artisan would find obvious that in the absence of ice formation, the fluid stream is unrestricted and the flow rate of the anode offgas is higher than a second threshold, such as the flow rate when ice is present.  It is further reasoned that the skilled artisan would find obvious that an increase in the gas flow rate through a frozen exhaust and drain valve is indicative of it being thawed as it is the onset of melting that allows the gas flow rate to increase.
 	For claim 2:  Fujita does not explicitly teach a pressure sensor or the controller calculating an exhaust flow rate of the anode gas using variation of a pressure measured by the pressure sensor.  However, Hiramatsu teaches a pressure sensor 33 that measures a pressure in the anode gas supply path (Hiramatsu in [0037]), with the controller further calculating an exhaust flow rate of the anode gas using variation of a pressure as measured by the pressure sensor ([0061]).  The controller sets a target flow rate then changes a nozzle position of an ejector vacuum pump and the outlet pressure of a pressure regulator simultaneously to control the flow rate of the off-gas. (Id.) so that the controller performs, for the thawing presence-KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  
 	For claim 5:  The temperature raising execution unit performs the temperature raising processing by warm-up operation. (Fujita in Fig. 7, [0050])

Response to Arguments
Applicant's arguments filed on October 6, 2021 have been fully considered but they are not persuasive.  Applicant submits that Fujita, Pearson, Hiramatsu, and Milacic fail to disclose or
suggest claim 1 reciting “thawing determination indicating that the exhaust and drain valve is thawed is made when the exhaust flow rate of the anode offgas is higher than a second threshold” where “the second threshold shows a flow rate higher than the first threshold.” 
Specifically, applicant addresses the Office’s characterization of Milacic for teaching or at least suggesting this feature.  This argument has been fully considered but is not found persuasive.  
The solution in Milacic, i.e. secondary passage 94 as an alternate passageway, is not the proposed modification of Fujita to arrive at applicant’s claimed invention.  Instead, Milacic is relied upon for their recognition that water in an anode purge/drain assembly freezes to ice, that this ice buildup may affect the anode purge function (Milacic in [0004-0005]), and that ice buildup and formation potentially blocks a flow passage ([0041]), which is understood as a complete blockage that is alleviated by the secondary passage 94 which itself remains open.  At least to the skilled artisan, with no ice present, an unrestricted fluid stream has a higher flow rate than when ice is present.  Thus, in the thawing presence-absence determination unit (as taught by Hiramatsu), it is maintained that thawing determination indicating that the exhaust and drain 
 	The argument that even with ice present that there may be a plurality of flowrates of the anode offgas corresponding to the extent of the anode offgas flow being blocked by the ice has been considered but is not found persuasive.  Applicant is reminded that attorney arguments are not evidence and cannot take place of evidence in the record; an assertion of what may be present and what may be present in plurality is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. (MPEP 2145)  Furthermore, the argument that the Office has provided no evidence or basis as to why the skilled artisan would have found it obvious to determine “that the exhaust and drain valve is thawed” based on “flow rate of the anode offgas .. . higher than a second threshold,” as recited in claim 1, has been considered but is not found persuasive.  The reason for determining the exhaust and drain valve is thawed is because ice formation and buildup affects the purge function, and it would be obvious to base this determination on a flow rate of the anode offgas being higher than a second threshold because a thawed fluid stream has a higher flow rate than a fluid stream with ice buildup and/or formation.
	As to none of the cited references disclosing a second threshold which shows a flow rate higher than the first threshold, this argument is not found persuasive as the prior art is maintained to teach or at least suggest a first threshold which has a lower flow rate than a reference value (Fujita in [0011]), and a second threshold for the reasons as already discussed, where the second threshold has a flow rate higher than the first threshold.  The examiner maintains the reasoning, at least for the skilled artisan, that an increase in the gas flow rate through a frozen exhaust and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722